139 Ga. App. 594 (1976)
229 S.E.2d 77
ARNOLD
v.
THE STATE.
52338.
Court of Appeals of Georgia.
Submitted July 14, 1976.
Decided September 8, 1976.
Rehearing Denied September 22, 1976.
Guy B. Scott, Jr., for appellant.
*595 Harry N. Gordon, District Attorney, B. Thomas Cook, Jr., Assistant District Attorney, for appellee.
DEEN, Presiding Judge.
1. The instruction complained of in the first enumeration was approved in Hudson v. State, 108 Ga. App. 192 (4) (132 SE2d 508). To the same effect see Gainey v. State, 132 Ga. App. 870 (4) (209 SE2d 687); Walker v. State, 132 Ga. App. 274 (5) (208 SE2d 5); Jester v. State, 131 Ga. App. 269 (2) (205 SE2d 444).
2. It was not error, especially in the absence of objection, to allow in evidence five exhibits offered by the state. These exhibits were checks containing the known handwriting of the defendant, the check in question, latent fingerprints on the check, fingerprints of the defendant, and a statement from the Federal Bureau of Investigation regarding the writing and fingerprints. The latter was stipulated in evidence as being what the expert would testify to if he were present, and the court correctly instructed the jury that no further proof of that fact would be necessary. No error appears.
3. Where the error, if one appears, is both technical in nature and harmless, it will not work reversal. Maddox v. City of Eatonton, 8 Ga. App. 817 (70 SE 214). The transcript in this case is apparently afflicted by a high incidence of pronoun errors; assuming that the sentence attributed to the court complained of here is correct, it is meaningless; if incorrect there is no way of knowing what was intended. The case will not be reversed on this ground.
4. The evidence amply supports the verdict finding the defendant guilty of the forgery.
Judgment affirmed. Quillian and Webb, JJ., concur.